





--------------------------------------------------------------------------------




LLC INTEREST PURCHASE AGREEMENT
by and among


 


HOLLYFRONTIER CORPORATION,
as Seller,
HEP UNEV HOLDINGS LLC,
as Buyer
and
HOLLY ENERGY PARTNERS, L.P.


 

 


Dated as of July 12, 2012
 


--------------------------------------------------------------------------------






/10908439
US 1472034v.2

--------------------------------------------------------------------------------




ARTICLE I
DEFINED TERMS    2

1.1
Defined Terms    2

ARTICLE II
PURCHASE OF LLC INTERESTS    9

2.1
Transfer of LLC Interests    9

2.2
Consideration    9

2.3
Purchase Price Adjustment    9

ARTICLE III
CLOSING    11

3.1
Closing    11

3.2
Deliveries by Seller    11

3.3
Deliveries by Buyer    12

3.4
Closing Costs; Transfer Taxes and Fees    13

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER    13

4.1
Organization    13

4.2
Authorization    13

4.3
Status of Company and UNEV Pipeline    14

4.4
No Conflicts or Violations; No Consents or Approvals Required    15

4.5
Absence of Litigation    15

4.6
Title to LLC Interests; Capitalization    15

4.7
No Undisclosed Liabilities    16

4.8
No Employees    17

4.9
Taxes    17

4.10
Brokers and Finders    17


#PageNum#

--------------------------------------------------------------------------------




4.11
Condition of Pipeline    17

4.12
Title to Assets    17

4.13
Permits    17

4.14
Banking Relationships    18

4.15
Representations Relating to the Unit Consideration    18

4.16
Compliance with Law    18

4.17
Material Contracts    18

4.18
Seller Security    18

4.19
Insurance    18

4.20
Legends    19

4.21
WAIVERS AND DISCLAIMERS    19

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER    20

5.1
Organization    20

5.2
Authorization    20

5.3
No Conflicts or Violations; No Consents or Approvals Required    21

5.4
Absence of Litigation    21

5.5
Brokers and Finders    21

5.6
Validity of Profits Interest    21

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP    21

6.1
Organization    21

6.2
Authorization    21

6.3
No Conflicts or Violations; No Consents or Approvals Required    22

6.4
Absence of Litigation    


#PageNum#

--------------------------------------------------------------------------------




22
6.5
Brokers and Finders    22

6.6
Validity of Aggregate Units    22

6.7
No Knowledge of Breach    22

ARTICLE VII
COVENANTS    23

7.1
Cooperation    23

7.2
Additional Agreements    23

7.3
Listing of Unit Consideration on New York Stock Exchange    23

ARTICLE VIII
ADDITIONAL AGREEMENTS    23

8.1
Further Assurances    23

8.2
Tariff Increases    23

8.3
Future Capacity Expansion    24

ARTICLE IX
INDEMNIFICATION    24

9.1
Indemnification of Buyer and Seller    24

9.2
Defense of Third-Party Claims    24

9.3
Direct Claims    26

9.4
Limitations    26

9.5
Tax Related Adjustments    27

ARTICLE X
MISCELLANEOUS    27

10.1
Expenses    27

10.2
Notices    27

10.3
Severability    28

10.4
Governing Law; Jurisdiction; Waiver of Jury Trial    


#PageNum#

--------------------------------------------------------------------------------




29
10.5
Arbitration Provision    29

10.6
Parties in Interest    30

10.7
Assignment of Agreement    30

10.8
Captions    30

10.9
Counterparts    30

10.10
Director and Officer Liability    30

10.11
Integration    30

10.12
Effect of Agreement    30

10.13
Amendment; Waiver    30

ARTICLE XI
INTERPRETATION    31

11.1
Interpretation    31

11.2
References, Gender, Number    32



Exhibits:

Exhibit A    -    Form of Assignment

Exhibit B    -    Form of Amended and Restated Omnibus Agreement

Exhibit C    -    Form of Waiver

Exhibit D    -    Form of LLC Agreement of HEP UNEV Holdings LLC

Exhibit E    -    Form of Amendment to UNEV Pipeline LLC Agreement
Schedules:

Schedule 1.1        -    Certain Specified Buyer Indemnified Costs
Schedule 4.3(a)    -    Company Foreign Qualifications
 


#PageNum#

--------------------------------------------------------------------------------




Schedule 4.3(b)    -    UNEV Pipeline Foreign Qualifications

Schedule 4.4        -    Seller Consents        

Schedule 4.5        -    Pending Litigation and Claims
Schedule 4.6(d)    -    Ownership in UNEV Pipeline

Schedule 4.7        -    Liabilities
Schedule 4.11        -    Condition of Pipeline
Schedule 4.12        -    Title to Assets

Schedule 4.13        -    Permits

Schedule 4.14        -    Banking Relationships

Schedule 4.17        -    Material Contracts

Schedule 4.18        -    Seller Security
Schedule 5.3        -    Buyer Consents

Schedule 6.3        -    Partnership Consents



#PageNum#

--------------------------------------------------------------------------------


LLC INTEREST PURCHASE AGREEMENT
THIS LLC INTEREST PURCHASE AGREEMENT (this “Agreement”) dated as of July 12,
2012, is made and entered into by and among HollyFrontier Corporation, a
Delaware corporation (“Seller”), HEP UNEV Holdings LLC, a Delaware limited
liability company (“Buyer”), and Holly Energy Partners, L.P., a Delaware limited
partnership (the “Partnership”). The above-named entities are sometimes referred
to in this Agreement each as a “Party” and collectively as the “Parties.”
WHEREAS, Seller is the sole member of HEP UNEV Pipeline LLC (f/k/a Holly UNEV
Pipeline Company), a Delaware limited liability company (the “Company”);
WHEREAS, the Company is the owner of 75% of all of the issued and outstanding
membership interests (the “UNEV Membership Interests”) in UNEV Pipeline, LLC, a
Delaware limited liability company (“UNEV Pipeline”);
WHEREAS, UNEV Pipeline is the owner of an approximately 400 mile, 12-inch
refined products pipeline currently running from Woods Cross, Utah to Las Vegas,
Nevada, related products terminals in or near Cedar City, Utah and Las Vegas,
Nevada, and other related assets (collectively, the “Pipeline”);
WHEREAS, Buyer, which is wholly owned by the Partnership, wishes to purchase
from Seller, and Seller wishes to sell to Buyer, all of the issued and
outstanding limited liability company interests of the Company (the “LLC
Interests”) in exchange for the consideration set forth herein;
WHEREAS, it is the intention of the Parties that the Purchase Price (as defined
below) be adjusted as set forth herein to reduce the Cash Consideration (as
defined below) by the aggregate amount of the distributions by the Partnership
to be received by Seller and its Affiliates and the Partnership’s general
partner as a result of the issuance of the Unit Consideration (as defined below)
for the second quarter of 2012 and the portion of the third quarter of 2012
during which such entities did not hold the Units (as defined below);
WHEREAS, in connection with the acquisition of the LLC Interests, the Parties
wish to (i) amend certain provisions of the Omnibus Agreement (as defined
below), (ii) waive certain provisions of the Partnership Agreement (as defined
below) of the Partnership, and (iii) amend and restate the LLC Agreement (as
defined below) to, among other things, provide for the issuance of the Profits
Interest (as defined below) to Seller (or its designee).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and in the Omnibus Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
Article I
DEFINED TERMS

#PageNum#

--------------------------------------------------------------------------------


1.1    Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.
“Action” shall mean any claim, action, suit, investigation, inquiry, proceeding,
condemnation or audit by or before any court or other Governmental Entity or any
arbitration proceeding.
“Affiliate” means, with respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, no HollyFrontier Entity will be
considered an Affiliate of an HEP Entity, and no HEP Entity will be considered
an Affiliate of a HollyFrontier Entity.
“Agreement” shall have the meaning set forth in the preamble.
“Ancillary Documents” means, collectively, the Buyer Ancillary Documents and the
Seller Ancillary Documents.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, Order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Entity having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including, without limitation, all of the terms and
provisions of the common law of such Governmental Entity), as interpreted and
enforced at the time in question.
“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between Seller, on the one hand, and Buyer, on the other
hand, arising out of or relating to this Agreement or the alleged breach hereof,
or in any way relating to the subject matter of this Agreement regardless of
whether (a) allegedly extra-contractual in nature, (b) sounding in contract,
tort or otherwise, (c) provided for by Applicable Law or otherwise or
(d) seeking damages or any other relief, whether at law, in equity or otherwise.
“Assignment” shall have the meaning set forth in Section 3.2(a).
“business day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.

#PageNum#

--------------------------------------------------------------------------------


“Buyer” shall have the meaning set forth in the preamble.
“Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by Buyer, the Partnership, or their Affiliates, at
the Closing pursuant to Section 3.3 hereof and each other document or Contract
entered into by Buyer, the Partnership, or their Affiliates, in connection with
this Agreement or the Closing.
“Buyer Indemnified Costs” means, subject to Article IX, any and all damages,
losses, Claims, assessments, judgments, liabilities, demands, charges, suits,
penalties, costs, and expenses (including court costs and reasonable attorneys’
fees and expenses incurred in investigating and preparing for any litigation or
proceeding) that any of the Buyer Indemnified Parties incurs and that arise out
of or relate to:
(i)    any breach of a representation, warranty or covenant of Seller under this
Agreement,
(ii)    any obligations or duties of the Company or UNEV Pipeline under any
Construction Contract (including, without limitation, the Company’s payment
obligations under such Construction Contracts and the cost to complete
construction of the Pipeline as set forth in such Construction Contracts), and
(iii)    the matters described on Seller Disclosure Schedule 1.1.
Notwithstanding anything in the foregoing to the contrary, Buyer Indemnified
Costs shall exclude (A) any and all indirect, consequential, punitive, or
exemplary damages (other than those that are a result of (x) a third-party
action for such indirect, consequential, punitive or exemplary damages or
(y) the gross negligence or willful misconduct of Seller or, to the extent
occurring before the Closing Date, the Company or UNEV Pipeline) and (B) any and
all damages, losses, Claims, assessments, judgments, liabilities, demands,
charges, suits, penalties, costs, and expenses (including court costs and
reasonable attorneys’ fees and expenses incurred in investigating and preparing
for any litigation or proceeding) that any of the Buyer Indemnified Parties
incurs and that arise out of or relate to any defect in the construction of the
Pipeline, including without limitation, any matter that is covered by a warranty
under a Construction Contract, unless such matter is listed on Seller Disclosure
Schedule 1.1 or constitutes a breach of Section 4.11 (Condition of Pipeline).
Notwithstanding anything herein to the contrary, Buyer Indemnified Costs shall
only include amounts not taken into account in determining Effective Time
Working Capital.
“Buyer Indemnified Parties” means Buyer and the Partnership and each officer,
director, partner, manager, employee, consultant, stockholder, and Affiliate of
Buyer and the Partnership, including, without limitation, the Company and UNEV
Pipeline (and their respective heirs and successors, as applicable); provided,
however, that for the avoidance of doubt none of Sinclair Transportation
Company, its Affiliates or the managers of UNEV Pipeline appointed by Sinclair
Transportation Company pursuant to the UNEV Pipeline LLC Agreement shall be
Buyer Indemnified Parties.
“Cap” shall have the meaning set forth in Section 9.4(b).

#PageNum#

--------------------------------------------------------------------------------


“Cash Consideration” shall have the meaning set forth in Section 2.2(a)(i).
“Certificates” has the meaning set forth in Section 2.2(c).
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
“Claimant” shall have the meaning set forth in Section 10.5.
“Closing” shall have the meaning set forth in Section 3.1.
“Closing Date” shall have the meaning set forth in Section 3.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Units” means common units of limited partnership of the Partnership.
“Company” shall have the meaning set forth in the recitals.
“Consents” means all notices to, authorizations, consents, Orders or approvals
of, or registrations, declarations or filings with, or expiration of waiting
periods imposed by, any Governmental Entity, and any notices to, consents or
approvals of any other third party, in each case that are required by Applicable
Law or by Contract in order to consummate the transactions contemplated by this
Agreement and the Ancillary Documents.
“Construction Contract” means any Contract relating to the original planned
construction of the Pipeline, as such Contract is in effect as of the date
hereof (including any change orders agreed to by the parties to such Contracts
prior to the date hereof, whether or not such change order has properly been
documented as of the date hereof).
“Contract” means any written or oral contract, agreement, indenture, instrument,
note, bond, loan, lease, mortgage, franchise, license agreement, purchase order,
binding bid or offer, binding term sheet or letter of intent or memorandum,
commitment, letter of credit or any other legally binding arrangement, including
any amendments or modifications thereof and waivers relating thereto.
“Conversion” shall have the meaning set forth in Section 4.3(e).
“Current Assets” means cash and cash equivalents and accounts receivable of UNEV
Pipeline determined in accordance with GAAP.
“Current Liabilities” means accounts payable, accrued expenses and accrued short
term liabilities of UNEV Pipeline determined in accordance with GAAP.

#PageNum#

--------------------------------------------------------------------------------


“Deductible” shall have the meaning set forth in Section 9.4(b).
“DLLCA” means the Delaware Limited Liability Company Act, as in effect from time
to time.
“Effective Time” shall have the meaning set forth in Section 3.1.
“Effective Time Working Capital” means, without duplication of any adjustment
otherwise expressly provided for in this Agreement, (a) the Current Assets, less
(b) the Current Liabilities determined as of the Effective Time.
“Encumbrance” means any mortgage, pledge, charge, hypothecation, Claim,
easement, right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of law, and any voting trust or voting agreement, stockholder
agreement or proxy.
“FERC” means Federal Energy Regulatory Commission.
“Fundamental Representations” shall have the meaning set forth in Section
9.4(a).
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“Governmental Entity” means any Federal, state, local or foreign court or
governmental agency, authority or instrumentality or regulatory body.
“HEP Common Unit 10-Day VWAP” shall have the meaning set forth in Section
2.2(a)(ii).
“HEP Entities” means Holly Logistic Services, L.L.C., HEP Logistics Holdings,
L.P. and the Partnership and its direct and indirect subsidiaries.
“HollyFrontier Entities” means Seller and its direct and indirect subsidiaries
other than the HEP Entities. For the avoidance of doubt, Holly Logistics Limited
LLC will be considered a HollyFrontier Entity and not an HEP Entity.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indemnified Costs” means Buyer Indemnified Costs and Seller Indemnified Costs,
as applicable.
“Indemnified Party” means any Buyer Indemnified Party or any Seller Indemnified
Party, as applicable.
“Indemnifying Party” has the meaning set forth in Section 9.2.

#PageNum#

--------------------------------------------------------------------------------


“Instruction Letter” has the meaning set forth in Section 2.2(c).
“knowledge” and any variations thereof or words to the same effect shall mean
(i) with respect to Seller, actual knowledge after reasonable inquiry of the
following person: James E. Resinger; and (ii) with respect to Buyer or the
Partnership, actual knowledge after reasonable inquiry of the following persons:
Bruce R. Shaw and Mark T. Cunningham.
“LLC Agreement” shall have the meaning set forth in Section 3.2(e).
“LLC Interests” shall have the meaning set forth in the recitals.
“Material Adverse Effect” means any adverse change, circumstance, effect or
condition in or relating to the assets, financial condition, results of
operations, or business of any person that materially affects the business of
such person or that materially impedes the ability of any person to consummate
the transactions contemplated hereby, other than any change, circumstance,
effect or condition in the refining or pipelines industries generally (including
any change in the prices of crude oil, natural gas, natural gas liquids,
feedstocks or refined products or other hydrocarbon products, industry margins
or any regulatory changes or changes in Applicable Law) or in United States or
global economic conditions or financial markets in general. Any determination as
to whether any change, circumstance, effect or condition has a Material Adverse
Effect shall be made only after taking into account all effective insurance
coverages and effective third-party indemnifications with respect to such
change, circumstance, effect or condition.
“Material Contracts” shall have the meaning set forth in Section 4.17.
“Omnibus Agreement” means that certain Sixth Amended and Restated Omnibus
Agreement effective as of November 1, 2011, by and among Seller, Holly Logistic
Services, L.L.C., a Delaware limited liability company, the Partnership, Holly
Energy Partners – Operating, L.P., HEP Logistics GP, L.L.C., a Delaware limited
liability company, HEP Logistics Holdings, L.P., a Delaware limited partnership,
and the other HollyFrontier Entities and HEP Entities signatory thereto, and as
amended and restated as of the date hereof.
“Operator” means Holly Energy Partners – Operating, L.P., a Delaware limited
partnership.
“Option Agreement” means that certain Option Agreement entered into as of
January 31, 2008, by and among Seller, the Company, the Partnership and the
other HollyFrontier Entities and HEP Entities signatory thereto, as amended.
“Order” means any order, writ, injunction, decree, compliance or consent order
or decree, settlement agreement, schedule and similar binding legal agreement
issued by or entered into with a Governmental Entity.
“Partnership” shall have the meaning set forth in the preamble.
“Partnership Agreement” shall have the meaning set forth in Section 3.2(d).
“Party” and “Parties” shall have the meanings set forth in the preamble.

#PageNum#

--------------------------------------------------------------------------------


“Permits” means all permits, consents, authorizations, licenses, variances,
exemptions, Orders, franchises and approvals of all Governmental Entities
necessary for the lawful ownership and operation of the Pipeline.
“Permitted Encumbrances” means (i) statutory liens for current taxes or
assessments not yet due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings; (ii) mechanics’, carriers’,
workers’, repairmen’s, landlord’s and other similar liens imposed by law arising
or incurred in the ordinary course of business with respect to charges not yet
due and payable; and (iii) such other encumbrances, if any, which were not
incurred in connection with the borrowing of money or the advance of credit and
which do not materially detract from the value of or interfere with the present
use, or any use presently anticipated by the Company or UNEV Pipeline, of the
property subject thereto or affected thereby, and including without limitation
capital leases. With respect to the UNEV Membership Interests, Permitted
Encumbrances include any Encumbrances on the UNEV Membership Interests arising
under the provisions of the UNEV Pipeline LLC Agreement. With respect to the
Pipeline, Permitted Encumbrances include any Encumbrances on the Pipeline
described on Seller Disclosure Schedule 4.5.
“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.
“Pipeline” shall have the meaning set forth in the recitals.
“Profits Interest” means that membership interest in Buyer issued to Seller (or
its designee) in connection with the execution and delivery of the LLC Agreement
as provided in Section 3.2(e).
“Purchase Price” shall have the meaning set forth in Section 2.2(a).
“Respondent” shall have the meaning set forth in Section 10.5.
“Restated Omnibus Agreement” shall have the meaning set forth in Section 3.2(c).
“Second Quarter Purchase Price Adjustment” shall have the meaning set forth in
Section 2.3(b)(i).
“Securities Act” shall have the meaning set forth in Section 4.15.
“Seller” shall have the meaning set forth in the preamble.
“Seller Ancillary Documents” shall mean each agreement, document, instrument or
certificate to be delivered by Seller, or its Affiliates, at the Closing
pursuant to Section 3.2 hereof and each other document or Contract entered into
by Seller, or its Affiliates, in connection with this Agreement or the Closing.
“Seller Indemnified Costs” means (a) any and all damages, losses, Claims,
liabilities, charges, penalties, costs, and expenses (including court costs and
reasonable attorneys’ fees and expenses incurred in investigating and preparing
for any litigation or proceeding) that any Seller Indemnified Party incurs and
that arise out of or relate to any breach of a representation, warranty

#PageNum#

--------------------------------------------------------------------------------


or covenant of Buyer or the Partnership under this Agreement, and (b) any and
all Claims, assessments, judgments, costs, and expenses, including reasonable
legal fees and expenses, incident to any of the foregoing. Notwithstanding
anything in the foregoing to the contrary, Seller Indemnified Costs shall
exclude any and all indirect, consequential, punitive or exemplary damages
(other than those that are a result of (x) a third-party action for such
indirect, consequential, punitive or exemplary damages or (y) the gross
negligence or willful misconduct of Buyer or the Partnership or, to the extent
occurring from and after the Closing Date, the Company or UNEV Pipeline).
“Seller Indemnified Parties” means Seller and each officer, director, partner,
manager, employee, consultant, stockholder, and Affiliate of Seller (and their
respective heirs and successors, as applicable).
“third-party action” has the meaning set forth in Section 9.2.
“Third Quarter Purchase Price Adjustment” shall have the meaning set forth in
Section 2.3(b)(ii).
“Transportation Agreements” means the Amended and Restated Transportation
Services Agreement, effective as of January 1, 2012, between HollyFrontier
Refining & Marketing LLC and UNEV Pipeline and the Amended and Restated
Transportation Services Agreement, effective as of January 1, 2012, between
Sinclair Oil Corporation and UNEV Pipeline.
“UNEV Membership Interests” has the meaning set forth in the recitals.
“UNEV Pipeline” shall have the meaning set forth in the recitals.
“UNEV Pipeline LLC Agreement” shall mean the Amended and Restated Limited
Liability Company Agreement of UNEV Pipeline dated as of December 21, 2007, as
amended as of the date hereof.
“Unit Consideration” has the meaning set forth in Section 2.2(a)(ii).
“Units” shall have the meaning set forth in Section 2.2(a)(ii).
“Waiver” shall have the meaning set forth in Section 3.2(d).
“Woods Cross Expansion Completion Date” means the first date on which both: (a)
mechanical completion of the installation of new equipment at Seller’s Woods
Cross facility is completed according to its design and permitted basis, as
described by Seller’s management as the Woods Cross Phase I expansion, and (b)
achievement by the Seller’s Woods Cross refinery of an average actual crude
charge rate over a period of 15 consecutive days of at least 40,000 barrels per
day, shall have occurred.
“Working Capital Adjustment” shall have the meaning set forth in Section
2.3(a)(iii).
Article II
PURCHASE OF LLC INTERESTS

#PageNum#

--------------------------------------------------------------------------------


2.1    Transfer of LLC Interests. Subject to all of the terms and conditions of
this Agreement, at the Closing Seller shall sell, transfer and convey to Buyer,
and Buyer shall purchase and acquire from Seller the LLC Interests, free and
clear of all Encumbrances.
2.2    Consideration.
(a)    The aggregate consideration to be paid by or on behalf of Buyer for the
LLC Interests and the Waiver shall be (x) the issuance of the Profits Interest
to Seller (or its designee) and (y) $315,000,000 (clause (x) and (y)
collectively, the “Purchase Price”), subject to adjustment pursuant to Section
2.3, to be paid as follows:
(i)    $260,000,000 in immediately available funds (the “Cash Consideration”);
and
(ii)    $55,000,000 in 1,029,900 Common Units (the “Units”) issued to Seller (or
an Affiliate of Seller designated by Seller) (the “Unit Consideration”), which
valuation is based upon the volume-weighted average price of the Partnership’s
Common Units, as quoted on the New York Stock Exchange, for the 10 trading days
immediately preceding the announcement date of the transactions contemplated by
this Agreement (the “HEP Common Unit 10-Day VWAP”).
(b)    The Cash Consideration, subject to adjustment pursuant to Section 2.3,
shall be delivered by Buyer to Seller (or its designee) at the Closing by wire
transfer of immediately available funds to the account specified by Seller (or
its designee); provided, however that the Cash Consideration allocated to the
Waiver pursuant to Section 2.2(d) below shall be delivered to HEP Logistics
Holdings, L.P. (or its designee).
(c)    The Unit Consideration shall be paid by the Partnership, on behalf of
Buyer, at the Closing by delivery of a letter to the Partnership’s transfer
agent (the “Instruction Letter”) irrevocably instructing such transfer agent to
deliver certificates representing the Unit Consideration issued in the name of
Seller or its designee (the “Certificates”), which Instruction Letter shall be
in a form and substance reasonably acceptable to both Buyer and Seller.
(d)    A portion of the Cash Consideration in the amount of $15,400,000 shall be
allocated to the Waiver and treated as a cash distribution by the Partnership to
HEP Logistics Holdings, L.P. Notwithstanding anything to the contrary in the
Partnership Agreement, the Partnership will not allocate any income to Seller
with respect to the incentive distribution rights waived in connection with the
Waiver.
(e)    The portion of the Cash Consideration that qualifies for treatment as a
reimbursement for capital expenditures incurred with respect to Seller’s
interest in UNEV Pipeline pursuant to Treasury Regulations Section
1.707-4(d)(2)(ii) shall be determined by Seller and reported consistently by the
Parties.
2.3    Purchase Price Adjustments.

#PageNum#

--------------------------------------------------------------------------------


(a)    Effective Time Working Capital Adjustment.
(i)    Within 60 days after the Closing Date, Buyer shall prepare and deliver to
Seller a statement setting forth its calculation of Effective Time Working
Capital.
(ii)    Within 30 days after Buyer delivers its calculation of Effective Time
Working Capital, Seller and its accountants and representatives shall complete
its review of the calculation of Effective Time Working Capital. If during such
review period Seller objects to Buyer’s calculation of Effective Time Working
Capital, Seller and Buyer shall cooperate in good faith to promptly (x) resolve
any such objection, dispute or disagreement relating to the calculation of the
Effective Time Working Capital and (y) finally determine the Effective Time
Working Capital. If Seller does not object to Buyer’s calculation of Effective
Time Working Capital by the end of such 30 day period, the Effective Time
Working Capital as calculated by Buyer shall be deemed finally determined.
(iii)    If the Effective Time Working Capital as finally determined is a
positive number, Buyer shall pay to Seller an amount equal to the product of the
amount of the Effective Time Working Capital as finally determined multiplied by
0.75. If the Effective Time Working Capital as finally determined is a negative
number, Seller shall pay to Buyer an amount equal to the product of the amount
of the Effective Time Working Capital as finally determined multiplied by 0.75
(any payment pursuant to this clause (iii), the “Working Capital Adjustment”).
(iv)    Any Working Capital Adjustment shall be payable on or prior to five (5)
business days after the calculation of the Effective Time Working Capital
becomes finally determined in accordance with this Section 2.3(a).
(b)    Distribution Purchase Price Adjustments.
(i)    Second Quarter Purchase Price Adjustment. The Purchase Price shall be
reduced by an amount equal to the aggregate increased distributions to Seller
and its Affiliates and the Partnership’s general partner (including with respect
to the incentive distribution rights) with respect to the second quarter of 2012
due to the issuance of the Units (the “Second Quarter Purchase Price
Adjustment”).
(ii)    Third Quarter Purchase Price Adjustment. The Purchase Price shall be
further reduced by an amount equal to the product of (A) the aggregate
distributions made to Seller and its Affiliates and the Partnership’s general
partner (including with respect to the incentive distribution rights) with
respect to the third quarter of 2012 due to the issuance of the Units,
multiplied by (B) the quotient of the number of calendar days between July 1,
2012 and the Closing Date, divided by 92 days (the “Third Quarter Purchase Price
Adjustment”).
(iii)    If there is any Second Quarter Purchase Price Adjustment to be made

#PageNum#

--------------------------------------------------------------------------------


under Section 2.3(b)(i) and the amount of the distributions to the holders of
the Common Units for the second quarter of 2012 has been declared on or prior to
the Closing Date, then the Cash Consideration shall be reduced by the Second
Quarter Purchase Price Adjustment. If the amount of the distributions to the
holders of the Common Units for the second quarter of 2012 has not been declared
on or prior to the Closing Date, then Seller shall promptly (and in any event
within three (3) business days) following its receipt of such distributions pay
an amount equal to the Second Quarter Purchase Price Adjustment to Buyer (or its
designee) in immediately available funds.
(iv)    If there is any Third Quarter Purchase Price Adjustment to be made under
Section 2.3(b)(ii), then Seller shall promptly (and in any event within three
(3) business days) following its receipt of such distributions pay an amount
equal to the Third Quarter Purchase Price Adjustment to Buyer (or its designee)
in immediately available funds.
(c)    Adjustments for Tax Purposes. Any payments made pursuant to Section 2.3
shall be treated as an adjustment to the Purchase Price by the Parties for tax
purposes, unless otherwise required by law.
Article III
CLOSING
3.1    Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution of this Agreement.
The date on which the Closing takes place is referred to herein as the “Closing
Date.” If the Closing occurs, the Closing shall be deemed to be effective as of
12:01 a.m., Dallas, Texas time, on the Closing Date (the “Effective Time”);
provided, however, that the issuance of the Unit Consideration and the Profits
Interest shall be effective at the time such Units and Profits Interest are
actually issued on the Closing Date and such Units and Profits Interest shall
not be considered outstanding until such issuance.
3.2    Deliveries by Seller. At the Closing, Seller shall deliver, or cause to
be delivered, to Buyer the following:
(a)    A counterpart to the assignment of limited liability company interests
conveying the LLC Interests to Buyer, substantially in the form of Exhibit A
attached hereto (the “Assignment”), duly executed by Seller.
(b)    The original minute books, company books and membership registers for the
Company and UNEV Pipeline.
(c)    A counterpart of the Seventh Amended and Restated Omnibus Agreement
substantially in the form of Exhibit B attached hereto (the “Restated Omnibus
Agreement”), duly executed by Seller and each applicable subsidiary of Seller
(excluding the HEP Entities).
(d)    The Limited Partial Waiver of Incentive Distribution Rights under the
First

#PageNum#

--------------------------------------------------------------------------------


Amended and Restated Agreement of Limited Partnership (the “Partnership
Agreement”) of the Partnership substantially in the form of Exhibit C attached
hereto (the “Waiver”), duly executed by the general partner of the Partnership.
(e)    A counterpart of the First Amended and Restated Limited Liability Company
Agreement of Buyer substantially in the form of Exhibit D attached hereto (the
“LLC Agreement”), duly executed by Seller.
(f)    Evidence in form and substance reasonably satisfactory to Buyer of the
release and termination of all Encumbrances (other than Permitted Encumbrances)
on the LLC Interests, the UNEV Membership Interests and the Pipeline.
(g)    To the extent applicable, assignment documents, duly executed by Seller,
assigning each of the Permits held by Seller, if any, which are assignable by
Seller to Buyer or Operator (or their designees), as applicable, in accordance
with Applicable Law.
(h)    A properly executed certificate, in the form prescribed by Treasury
regulations under Section 1445 of the Code, stating that Seller is not a
“foreign person” within the meaning of Section 1445 of the Code.
(i)    An amendment to the UNEV Pipeline LLC Agreement substantially in the form
of Exhibit E attached hereto.
(j)    A counterpart to the termination agreement with respect to the Option
Agreement in form and substance reasonably satisfactory to the Parties, duly
executed by Seller and each HollyFrontier Entity party thereto.
(k)    A written resignation letter executed by each of Michael C. Jennings and
Doug S. Aron in his capacity as a manager of each of UNEV Pipeline and the
Company, effective as of the Closing.
(l)    A written resignation letter executed by each of Michael C. Jennings,
Doug S. Aron, James Resinger, Gerald B. Faudel and David J. Jelmini, in his
capacity as an officer of each of UNEV Pipeline and the Company, effective as of
the Closing.
3.3    Deliveries by Buyer. At the Closing (or such later date as may be set
forth below), Buyer shall deliver, or cause to be delivered, to Seller the
following:
(a)    The Cash Consideration as provided in Section 2.2(a).
(b)    The irrevocable Instruction Letter as provided in Section 2.2(c).
(c)    Evidence in form and substance reasonably satisfactory to Seller that the
Unit Consideration has been approved for listing by the New York Stock Exchange
subject to official notice of issuance.
(d)    A counterpart to the Assignment duly executed by Buyer.

#PageNum#

--------------------------------------------------------------------------------


(e)    A counterpart of the Restated Omnibus Agreement, duly executed by the
Partnership and each applicable subsidiary of the Partnership.
(f)    A counterpart of the LLC Agreement, duly executed by Buyer and the
Partnership.
(g)    A counterpart to the termination agreement with respect to the Option
Agreement in form and substance reasonably satisfactory to the Parties, duly
executed by the Partnership and each HEP Entity party thereto.
3.4    Closing Costs; Transfer Taxes and Fees.
(a)    Allocation of Costs. Buyer shall pay the cost of all sales, transfer and
use taxes arising out of the transfer of the LLC Interests.
(b)    Reimbursement. If Buyer, on the one hand, or Seller, on the other hand,
pays any tax agreed to be borne by the other Party under this Agreement, such
other Party shall promptly reimburse the paying Party for the amounts so paid.
If any Party receives any tax refund or credit applicable to a tax paid by
another Party hereunder, the receiving Party shall promptly pay such amounts to
the Party entitled thereto.
(c)    Texas Franchise Tax Sharing Arrangement. The Company and UNEV Pipeline
will be included in the Texas franchise tax combined group report filed by (i)
Seller or an Affiliate of Seller for the period up to the Effective Time and
(ii) Buyer or an Affiliate of Buyer for the period beginning with the Effective
Time. The Parties agree that the Company shall promptly reimburse the Seller and
the Buyer, or an Affiliate of the Seller or the Buyer, for the franchise tax
paid on behalf of the Company and UNEV Pipeline as combined group members. For
purposes of the preceding sentence, the franchise tax paid on behalf of the
Company and UNEV Pipeline shall be equal to the franchise tax that the Company
and UNEV Pipeline would have paid if they had computed their franchise tax
liability for the report period as members of a combined group that included
only the Company and UNEV Pipeline rather than as members of the Seller’s,
Buyer’s or an Affiliate’s combined group.
Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Buyer that as of the date of this
Agreement:
4.1    Organization. Seller is an entity duly organized, validly existing and in
good standing under the Applicable Laws of the State of Delaware.
4.2    Authorization. Seller has full corporate power and authority to execute,
deliver, and perform this Agreement and any Seller Ancillary Documents to which
it is a party. The execution, delivery, and performance by Seller of this
Agreement and the Seller Ancillary Documents to which it is a party and the
consummation by Seller of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of Seller. This Agreement
has been

#PageNum#

--------------------------------------------------------------------------------


duly executed and delivered by Seller and constitutes, and each Seller Ancillary
Document executed or to be executed by Seller has been, or when executed will
be, duly executed and delivered by Seller and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of Seller,
enforceable against it in accordance with their terms, except to the extent that
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Applicable
Laws affecting creditors’ rights and remedies generally and (ii) equitable
principles which may limit the availability of certain equitable remedies (such
as specific performance) in certain instances.
4.3    Status of Company and UNEV Pipeline.
(a)    The Company is duly organized, validly existing and in good standing
under the Applicable Laws of the State of Delaware and (i) has all requisite
limited liability company power and authority to own, operate, use or lease its
properties and assets and to carry on its business as it is now being conducted,
and (ii) is duly qualified to do business and is in good standing in each of the
jurisdictions in which the ownership, operation or leasing of its properties and
assets and the conduct of its business requires it to be so qualified, licensed
or authorized, except, in the case of clause (ii), where the failure to have
such power and authority or to be so qualified, licensed or authorized would
not, individually or in the aggregate, be reasonably likely to cause a Material
Adverse Effect. Seller Disclosure Schedule 4.3(a) lists all jurisdictions in
which the Company is qualified to do business.
(b)    UNEV Pipeline is duly organized, validly existing and in good standing
under the laws of the State of Delaware and (i) has all requisite limited
liability company power and authority to own, operate, use or lease its
properties and assets and to carry on its business as it is now being conducted,
and (ii) is duly qualified to do business and is in good standing in each of the
jurisdictions in which the ownership, operation or leasing of its properties and
assets and the conduct of its business requires it to be so qualified, licensed
or authorized, except, in the case of clause (ii), where the failure to have
such power and authority or to be so qualified, licensed or authorized would
not, individually or in the aggregate, be reasonably likely to cause a Material
Adverse Effect. Seller Disclosure Schedule 4.3(b) lists all jurisdictions in
which UNEV Pipeline is qualified to do business.
(c)    Other than the UNEV Membership Interests and the Pipeline, the Company
does not, directly or indirectly, own any assets or any interest in any
corporation, partnership, limited liability company, limited partnership, joint
venture or other business association or entity, foreign or domestic.
(d)    UNEV Pipeline has not engaged in any business other than the
construction, ownership and operation of the Pipeline. UNEV Pipeline has no
assets except the Pipeline and the associated rights and obligations under the
Construction Contracts.
(e)    The Company was converted from a Delaware corporation to a Delaware
limited liability company on June 27, 2012 (the “Conversion”), in compliance
with all Applicable Laws and the articles of incorporation, by-laws and all
other governing documents of Holly UNEV Pipeline Company and there are no
liabilities related to the Conversion.

#PageNum#

--------------------------------------------------------------------------------


(f)    Seller has made available to Buyer a copy of the certificate of formation
and limited liability company agreement of the Company and UNEV Pipeline, each
copy being complete and correct and in full force and effect on the date hereof,
and no amendment or modification of any such document has been filed, recorded
or is pending or contemplated except as provided for in this Agreement. Neither
the Company nor UNEV Pipeline is in violation of any provision of its
certificate of formation or limited liability company agreement.
4.4    No Conflicts or Violations; No Consents or Approvals Required.
(a)    The execution, delivery and performance by Seller of this Agreement and
the other Seller Ancillary Documents to which it is a party does not, and the
consummation of the transactions contemplated hereby and thereby will not, (i)
violate, conflict with, or result in any breach of any provision of Seller’s
organizational documents or (ii) subject to obtaining the Consents or making the
registrations, declarations or filings set forth in the next sentence, violate
in any material respect any Applicable Law or material Contract binding upon
Seller. Except as set forth on Seller Disclosure Schedule 4.4, no Consent of any
Governmental Entity or any other person is required for Seller in connection
with the execution, delivery and performance of this Agreement and the other
Seller Ancillary Documents or the consummation of the transactions contemplated
hereby or thereby.
(b)    The consummation of the transactions contemplated by this Agreement and
the other Seller Ancillary Documents will not, (i) violate, conflict with, or
result in any breach of any provision of the Company’s or UNEV Pipeline’s
organizational documents or (ii) subject to obtaining the Consents or making the
registrations, declarations or filings set forth in the next sentence, violate
in any material respect any Applicable Law or material Contract binding upon the
Company, UNEV Pipeline or the Pipeline. Except as set forth on Seller Disclosure
Schedule 4.4, no Consent of any Governmental Entity or any other person is
required for the Company or UNEV Pipeline in connection with the performance of
this Agreement and the Seller Ancillary Documents or the consummation of the
transactions contemplated hereby or thereby.
4.5    Absence of Litigation. Except as set forth on Seller Disclosure Schedule
4.5, there is no Action pending or, to the knowledge of Seller, threatened
against (i) the Company, the LLC Interests, the UNEV Membership Interests, UNEV
Pipeline or the Pipeline or (ii) Seller or any of its Affiliates relating to the
transactions contemplated by this Agreement or the Ancillary Documents or which,
if adversely determined, would reasonably be expected to materially impair the
ability of Seller to perform its obligations and agreements under this Agreement
or the Seller Ancillary Documents and to consummate the transactions
contemplated hereby and thereby.
4.6    Title to LLC Interests; Capitalization.
(a)    Seller is the record owner of and has good and valid title to the LLC
Interests, free and clear of all Encumbrances, and sole and unrestricted voting
power and power of disposition with respect to all of the LLC Interests. The
Company is the record owner of and has good and valid title to the UNEV
Membership Interests, free and clear of all Encumbrances (other than Permitted
Encumbrances), and sole and unrestricted voting power and power of disposition
with respect to the UNEV Membership Interests (except as restricted under the
UNEV Pipeline LLC

#PageNum#

--------------------------------------------------------------------------------


Agreement). Except for any claims arising under this Agreement, the
Transportation Agreement to which any HollyFrontier Entity is a party and any
other agreement entered into by Seller in accordance with this Agreement, Seller
and its Affiliates have no claims of any kind against the Company, UNEV Pipeline
or any of their respective officers, managers, directors or employees. The LLC
Interests have been duly authorized and validly issued in accordance with
Applicable Laws and the limited liability company agreement of the Company and
are fully paid (to the extent required by the limited liability company
agreement of the Company) and nonassessable (except to the extent such
nonassessability may be affected by Sections 18-607 and 18-804 of DLLCA). The
UNEV Membership Interests have been duly authorized and validly issued in
accordance with Applicable Laws and the UNEV Pipeline LLC Agreement and are
fully paid (to the extent required by the UNEV Pipeline LLC Agreement) and
nonassessable (except to the extent such nonassessability may be affected by
Sections 18-607 and 18-804 of DLLCA).
(b)    There are no options or rights to purchase or acquire, or agreements,
arrangements, commitments or understandings relating to, any of the LLC
Interests, the UNEV Membership Interests or the Pipeline except pursuant to this
Agreement, the Omnibus Agreement, the UNEV Pipeline LLC Agreement and the Option
Agreement (which is being terminated simultaneously herewith). There are no (i)
authorized or outstanding securities of or equity interests in the Company of
any kind other than the LLC Interests, (ii) except pursuant to the Option
Agreement (which is being terminated simultaneously herewith), there are no
outstanding options, warrants, subscriptions, puts, calls or other rights,
agreements, arrangements or commitments (preemptive, contingent or otherwise)
obligating Seller or the Company to offer, issue, sell, redeem, repurchase,
otherwise acquire or transfer, pledge or encumber any securities of or equity
interest in the Company, and (iii) there are no outstanding securities or
obligations of any kind of any of the Company that are convertible into or
exercisable or exchangeable for any equity interest in the Company.
(c)    At the Closing, upon payment of the Purchase Price, Buyer will have the
entire record and beneficial ownership of the LLC Interests, free and clear of
all Encumbrances.
(d)    The limited liability company interests of UNEV Pipeline are held between
the Company and Sinclair Transportation Company as set forth on Seller
Disclosure Schedule 4.6(d), and the Company and Sinclair Transportation Company
are the sole members of UNEV Pipeline. There are no outstanding options,
warrants, subscriptions, puts, calls or other rights, agreements, arrangements
or commitments (preemptive, contingent or otherwise) obligating the Company,
UNEV Pipeline or, to the knowledge of Seller, Sinclair Transportation Company to
offer, issue, sell, redeem, repurchase, otherwise acquire or transfer, pledge or
encumber any securities of or equity interest in UNEV Pipeline other than as
provided under the UNEV Pipeline LLC Agreement. There are no outstanding
securities or obligations of any kind of UNEV Pipeline that are convertible into
or exercisable or exchangeable for any equity interest in UNEV Pipeline.
4.7    No Undisclosed Liabilities. Except as set forth on Seller Disclosure
Schedules 1.1, 4.5, 4.7 and 4.13, neither the Company nor UNEV Pipeline now has
any indebtedness or liability (whether absolute, accrued, contingent or
otherwise) of any nature, other than its obligations under the Construction
Contracts, Permits and the Transportation Agreements, and neither the Company

#PageNum#

--------------------------------------------------------------------------------


nor UNEV Pipeline, nor to Seller’s knowledge, any counterparty thereto, is
currently in material breach of its obligations under the Construction Contracts
and the Transportation Agreements.
4.8    No Employees. Neither the Company nor UNEV Pipeline now has nor ever has
had any employees.
4.9    Taxes. Each of the Company and UNEV Pipeline has filed, on or before the
applicable due date (including any extensions thereof), all material tax returns
that it was required to file, and all such tax returns were accurate, correct,
and complete in all material respects. All taxes due and owing by each of the
Company and UNEV Pipeline have been paid in full or are being properly
contested. The Company is, and at all times since the Conversion, has been,
disregarded as an entity separate from Seller for U.S. federal income tax
purposes, and no election has been filed on or before the Closing Date that
would change such classification on or after the Closing Date. Prior to the
Conversion, the Company was classified as a corporation for U.S. federal income
tax purposes. UNEV Pipeline is, and at all times since its formation has been,
classified as a partnership for U.S. federal income tax purposes, and no
election has been filed on or before the Closing Date that would change such
classification on or after the Closing Date.
4.10    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of Seller who is entitled to receive from Buyer any fee or commission in
connection with the transactions contemplated by this Agreement.
4.11    Condition of Pipeline. Except as set forth on Seller Disclosure Schedule
4.11, to Seller’s knowledge, the Pipeline is in good operating condition and
repair (normal wear and tear excepted), is free from material defects (patent
and latent), is suitable for the purposes for which it is currently used and is
not in need of material maintenance or repairs except for ordinary routine
maintenance and repairs.
4.12    Title to Assets. Except as disclosed in Seller Disclosure Schedule 4.12,
UNEV Pipeline owns, leases or has the legal right to use all the properties and
assets used by UNEV Pipeline in the operation of its business, in each case
subject to no Encumbrances, except Permitted Encumbrances. UNEV Pipeline’s
assets consist of the Pipeline and the associated rights and obligations under
the Construction Contracts relating to the construction of the Pipeline and the
Transportation Agreements. Except as set forth in Seller Disclosure
Schedule 4.12, UNEV Pipeline owns the Pipeline free and clear of all
Encumbrances other than Permitted Encumbrances.
4.13    Permits. Except as set forth in Seller Disclosure Schedule 4.13, to
Seller’s knowledge, UNEV Pipeline or the Operator own or hold all Permits.
Except as set forth in Seller Disclosure Schedule 4.13, each Permit is in full
force and effect, and UNEV Pipeline is in compliance with all of its obligations
with respect thereto. Except as set forth in Seller Disclosure Schedule 4.13, to
the knowledge of Seller, no event has occurred that causes, or upon the giving
of notice or the lapse of time or otherwise would cause, revocation or
termination of any Permit. All Permits shall be, subject to Permitted
Encumbrances, owned or held by UNEV Pipeline or the Operator at Closing.

#PageNum#

--------------------------------------------------------------------------------


4.14    Banking Relationships. Seller Disclosure Schedule 4.14 sets forth a
complete and accurate list of all accounts, including checking accounts, cash
contribution accounts, safe deposit boxes, borrowing arrangements and
certificates of deposit that each of the Company and UNEV Pipeline has with any
banks, savings and loan associations or other financial institutions, indicating
in each case account numbers, if applicable, and the person or persons
authorized to act or sign on behalf of the Company or UNEV Pipeline in respect
of the foregoing. No person holds any power of attorney or similar authority
from the Company or UNEV Pipeline with respect to such accounts.
4.15    Representations Relating to the Unit Consideration. Seller is acquiring
the Unit Consideration for its own account for investment, and not with a view
to any distribution or resale thereof in violation of the Securities Act of
1933, as amended, (including the rules and regulations promulgated thereunder,
the “Securities Act”), or any other applicable domestic or foreign securities
law. Seller understands that the Units have not been registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Seller’s
representations as expressed herein. Seller understands that the Units are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Seller must hold such securities indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.
4.16    Compliance with Law. The activities currently conducted by Seller, the
Company and UNEV Pipeline with respect to the Pipeline are in compliance in all
material respects with all Applicable Laws.
4.17    Material Contracts. Except as set forth on Seller Disclosure Schedule
4.17, and other than the Construction Contracts and Transportation Agreements,
there are no material Contracts relating to the activities currently conducted
by UNEV Pipeline with respect to the Pipeline, or by which the Company, UNEV
Pipeline or the Pipeline are bound. “Material Contracts” means the Construction
Contracts, Transportation Agreements and the Contracts set forth on Seller
Disclosure Schedule 4.17. The Transportation Agreements have not been amended,
modified or terminated.
4.18    Seller Security. Seller Disclosure Schedule 4.18 contains a true and
complete listing of the cash collateral, letters of credit, and guaranties in
effect as of the date of this Agreement securing the performance of UNEV
Pipeline under the Material Contracts and other obligations of UNEV Pipeline
with respect to the activities currently conducted by UNEV Pipeline with respect
to the Pipeline.
4.19    Insurance. All insurance policies covering UNEV Pipeline or its
operations and assets provided by Seller (which, for the avoidance of doubt,
excludes insurance policies covering UNEV Pipeline or its operations and assets
provided by the Partnership and its Affiliates) are in full force and effect,
all premiums with respect thereto covering all periods up to and including the
Closing Date have been paid, and no written notice of cancellation or
termination has been received with respect to any such policy. Such policies,
including without limitation products liability insurance, (a) are sufficient
for compliance in all material respects with all requirements of

#PageNum#

--------------------------------------------------------------------------------


Applicable Law and of all Material Contracts for matters covered by such
policies, and (b) are, to the knowledge of Seller, valid policies, enforceable
against UNEV Pipeline and the other parties thereto, in accordance with their
respective terms, except to the extent that such enforceability may be limited
by (i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Applicable Laws affecting creditors’ rights and
remedies generally and (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.
4.20     Legends. Seller understands that the certificates or other instruments
representing the Unit Consideration shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE OFFERED OR SOLD, UNLESS IT HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE
(AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
PARTNERSHIP SHALL HAVE BEEN DELIVERED TO THE PARTNERSHIP TO THE EFFECT THAT SUCH
OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT). THIS
SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE FIRST
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP DATED
AS OF JULY 13, 2004, AS AMENDED, A COPY OF WHICH MAY BE OBTAINED FROM THE
PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE OFFICES.
4.21    WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OMNIBUS AGREEMENT, THE PARTIES
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (I) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PIPELINE
INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL
CONDITION OF THE PIPELINE GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS
SUBSTANCES OR OTHER MATTERS ON THE PIPELINE AND RELATED RIGHTS-OF-WAY INCLUDED
IN THE PIPELINE, (II) THE INCOME TO BE DERIVED FROM THE PIPELINE, (III) THE
SUITABILITY OF THE PIPELINE FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE
CONDUCTED THEREON, (IV) THE COMPLIANCE OF OR BY THE PIPELINE OR ITS OPERATION
WITH ANY APPLICABLE LAWS (INCLUDING WITHOUT LIMITATION ANY

#PageNum#

--------------------------------------------------------------------------------


ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS), OR (V) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PIPELINE. EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE OMNIBUS AGREEMENT, NONE OF THE PARTIES IS LIABLE OR BOUND IN
ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE LLC INTERESTS, THE COMPANY, THE UNEV MEMBERSHIP INTERESTS OR
THE PIPELINE FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO
THE EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS
AGREEMENT, EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED
BY LAW, THE INDIRECT TRANSFER AND CONVEYANCE OF THE PIPELINE SHALL BE MADE IN AN
“AS IS,” “WHERE IS” CONDITION WITH ALL FAULTS, AND THE PIPELINE IS INDIRECTLY
TRANSFERRED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THIS SECTION SHALL SURVIVE THE TRANSFER AND CONVEYANCE OF THE LLC
INTERESTS OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION
HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO
BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE LLC INTERESTS, THE
COMPANY, THE UNEV MEMBERSHIP INTERESTS OR THE PIPELINE THAT MAY ARISE PURSUANT
TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT.
Article V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
Buyer hereby represents and warrants to Seller that as of the date of this
Agreement:
5.1    Organization. Buyer is an entity duly organized, validly existing and in
good standing under the Applicable Laws of the State of Delaware.
5.2    Authorization. Buyer has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Buyer
Ancillary Documents to which it is a party. The execution, delivery, and
performance by Buyer of this Agreement and the Buyer Ancillary Documents and the
consummation by Buyer of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary limited liability company action of Buyer.
This Agreement has been duly executed and delivered by Buyer and constitutes,
and each such Buyer Ancillary Document executed or to be executed Buyer has
been, or when executed will be, duly executed and delivered by Buyer and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of Buyer, enforceable against it in accordance with their
terms, except to the extent that such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Applicable Laws affecting creditors’ rights and
remedies generally and (ii) equitable principles which may limit the
availability

#PageNum#

--------------------------------------------------------------------------------


of certain equitable remedies (such as specific performance) in certain
instances.
5.3    No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by Buyer of this Agreement and the Buyer
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provisions of Buyer’s organizational
documents or (ii) subject to obtaining the Consents or making the registrations,
declarations or filings set forth in the next sentence, violate any Applicable
Law or material contract binding upon Buyer. Except as set forth on Buyer
Disclosure Schedule 5.3, no Consent of any Governmental Entity or any other
person is required for Buyer in connection with the execution, delivery and
performance of this Agreement and the other Buyer Ancillary Documents to which
Buyer is a party or the consummation of the transactions contemplated hereby and
thereby.
5.4    Absence of Litigation. There is no Action pending or, to the knowledge of
Buyer, threatened against Buyer or any of its Affiliates relating to the
transactions contemplated by this Agreement or the Buyer Ancillary Documents or
which, if adversely determined, would reasonably be expected to materially
impair the ability of Buyer to perform its obligations and agreements under this
Agreement or the Buyer Ancillary Documents and to consummate the transactions
contemplated hereby and thereby.
5.5    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of Buyer who is entitled to receive from Seller any fee or commission in
connection with the transactions contemplated by this Agreement.
5.6    Validity of Profits Interest. The Profits Interest have been duly and
validly authorized in accordance with Applicable Laws and Buyer’s organizational
documents and, when issued and delivered in accordance with the terms of this
Agreement and the LLC Agreement, will be validly issued, fully paid (to the
extent required under Buyer’s organizational documents) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the DLLCA).
Article VI
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership hereby represents and warrants to Seller that as of the date of
this Agreement:
6.1    Organization. The Partnership is an entity duly organized, validly
existing and in good standing under the Applicable Laws of the State of
Delaware.
6.2    Authorization. The Partnership has full limited partnership power and
authority to execute, deliver, and perform this Agreement and any Ancillary
Documents to which it is a party. The execution, delivery, and performance by
the Partnership of this Agreement and the Ancillary Documents and the
consummation by the Partnership of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited partnership action
of the Partnership. This Agreement has been duly executed and delivered by the
Partnership and constitutes, and each

#PageNum#

--------------------------------------------------------------------------------


such Ancillary Document executed or to be executed by the Partnership has been,
or when executed will be, duly executed and delivered by the Partnership and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of the Partnership, enforceable against it in accordance with
their terms, except to the extent that such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Applicable Laws affecting creditors’ rights and
remedies generally and (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.
6.3    No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Partnership of this Agreement and the
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provisions of the Partnership’s
organizational documents or (ii) subject to obtaining the Consents or making the
registrations, declarations or filings set forth in the next sentence, violate
any Applicable Law or material contract binding upon the Partnership. Except as
set forth on Partnership Disclosure Schedule 6.3, no Consent of any Governmental
Entity or any other person is required for the Partnership in connection with
the execution, delivery and performance of this Agreement and the other
Ancillary Documents to which the Partnership is a party or the consummation of
the transactions contemplated hereby and thereby.
6.4    Absence of Litigation. There is no Action pending or, to the knowledge of
the Partnership, threatened against the Partnership or any of its Affiliates
relating to the transactions contemplated by this Agreement or which, if
adversely determined, would reasonably be expected to materially impair the
ability of the Partnership to perform its obligations and agreements under this
Agreement or the Ancillary Documents to which it is a party and to consummate
the transactions contemplated hereby and thereby.
6.5    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Partnership who is entitled to receive from Seller any fee or
commission in connection with the transactions contemplated by this Agreement.
6.6    Validity of Aggregate Units. The Common Units comprising the Unit
Consideration and the limited partner interests represented thereby have been
duly and validly authorized by the Partnership’s organizational documents and,
when issued and delivered in accordance with the terms of this Agreement, will
be validly issued, fully paid (to the extent required under the Partnership’s
organizational documents) and nonassessable (except as such nonassessability may
be affected by Section 17 607 of the Delaware Revised Uniform Limited
Partnership Act).
6.7    No Knowledge of Breach. The Partnership has no knowledge that any of the
representations and warranties of Seller in Sections 4.4(a)(ii), 4.4(b)(ii),
4.5, 4.7, 4.8, 4.11, 4.12, 4.13, 4.14, 4.16 and 4.17 as modified by the
information set forth in the corresponding Seller Disclosure Schedules attached
hereto are not true and correct in all material respects.
Article VII


#PageNum#

--------------------------------------------------------------------------------


COVENANTS
7.1    Cooperation. Seller shall cooperate with Buyer and assist Buyer in
identifying all licenses, authorizations, permissions or Permits necessary for
the Company’s and UNEV Pipeline’s operations from and after the Closing Date and
where permissible, transfer existing Permits, if any, to Buyer or Operator, as
applicable, or, where not permissible or applicable, assist UNEV Pipeline, Buyer
or Operator, as applicable, in obtaining new Permits at no cost, fee or
liability to Seller.
7.2    Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper,
or advisable under Applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to take all such action.
7.3    Listing of Unit Consideration on New York Stock Exchange. The Partnership
shall provide notice of issuance of the Unit Consideration to the New York Stock
Exchange promptly upon such issuance.
Article VIII
ADDITIONAL AGREEMENTS
8.1    Further Assurances. After the Closing, each Party shall take such further
actions, including obtaining Consents to assignment from third parties, and
execute such further documents as may be necessary or reasonably requested by
the other Parties in order to effectuate the intent of this Agreement and the
Ancillary Documents and to provide such other Parties with the intended benefits
of this Agreement and the Ancillary Documents.
8.2    Tariff Increase. For a period of two years following the Closing, Seller
shall not, and shall cause its Affiliates not to, object to any increase by UNEV
Pipeline of, and Buyer may cause UNEV Pipeline to increase, the incentive tariff
to ship on the Pipeline, subject to FERC rules, regulations and guidelines, in
order to cover costs of defects, construction or environmental matters incurred
by any of the Buyer Indemnified Parties related to the Pipeline that are
discovered after the Closing but that arise out of events that occurred prior to
the Closing; provided, however, that the foregoing shall not apply until the
aggregate amount of such costs total $8,000,000, in which event the foregoing
shall only apply to such costs in excess of $8,000,000; provided, further, that
the foregoing shall not apply to such costs that arise out of or relate to any
matter to the extent covered by an indemnity under ARTICLE IX of this Agreement,
by an indemnity under the Omnibus Agreement, by effective insurance coverage or
by a third party (whether by warranty, indemnity, insurance or otherwise). For
the avoidance of doubt, this Section 8.2 does not prohibit tariff increases on
the Pipeline in the ordinary course of business, such as for increases in the
FERC index each year.
8.3    Future Capacity Expansion. The Partnership and Buyer agree that during
the term of the Transportation Agreement between HollyFrontier Refining &
Marketing LLC and UNEV

#PageNum#

--------------------------------------------------------------------------------


Pipeline, as amended from time to time, if the Pipeline is unable to transport
Seller’s (or any of its wholly-owned subsidiaries’) desired volume or is
reasonably expected to be unable to transport such party’s desired volume
following the Woods Cross Expansion Completion Date, the Partnership will cause
UNEV Pipeline to expand the Pipeline (for example, by installing one or more 
additional pump stations of a size and in one or more locations), in the most
expedited economically reasonable manner, that would add sufficient pipeline
capacity to meet the additional transportation requirements, subject to:
(a)    execution by Seller (or any of its applicable subsidiaries) of an
agreement for long-term, committed transportation services for the additional
volumes on the Pipeline;
(b)    compliance with the requirements of the LLC Agreement (as amended,
supplemented or modified after the date hereof) and Applicable Law; and
(c)    having an acceptable common carrier rate under the Federal Energy
Regulatory Commission regulations;
provided, that, notwithstanding the foregoing, the Partnership shall not be
required to pursue the expansion if such expansion would result in UNEV Pipeline
receiving less than a 15% unlevered rate of return on the actual capital cost
incurred by UNEV Pipeline with respect to such expansion.
Article IX
INDEMNIFICATION
9.1    Indemnification of Buyer and Seller. From and after the Closing and
subject to the provisions of this ARTICLE IX, (i) Seller agrees to indemnify and
hold harmless the Buyer Indemnified Parties from and against any and all Buyer
Indemnified Costs and (ii) Buyer and the Partnership agree, jointly and
severally, to indemnify and hold harmless the Seller Indemnified Parties from
and against any and all Seller Indemnified Costs. Notwithstanding any provision
in this Agreement to the contrary, to the extent any Buyer Indemnified Costs are
incurred by or attributable to UNEV Pipeline (a) the amount of Buyer Indemnified
Costs that the Buyer Indemnified Parties are entitled to recover under this
Article IX shall be limited to an amount that is the product of (x) the amount
of the Buyer Indemnified Costs, multiplied by (y) the Company’s percentage
ownership interest in UNEV Pipeline at the time such Buyer Indemnified Costs
were incurred by UNEV Pipeline and (b) payment with respect to such Buyer
Indemnified Costs shall be directed to, for the benefit of and recoverable
solely by, the Company or its designee (and not UNEV Pipeline).
9.2    Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to Seller or Buyer, as applicable (the “Indemnifying Party”), of
the commencement or assertion of any action, proceeding, demand, or claim by a
third party (collectively, a “third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this ARTICLE IX
unless the failure to give such notice materially and adversely prejudices the
Indemnifying Party. The Indemnifying Party shall have the right to assume
control of the defense of, settle, or otherwise dispose of such third-party
action on such terms as it deems appropriate; provided, however, that:

#PageNum#

--------------------------------------------------------------------------------


(a)    The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);
(b)    The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a material adverse effect on its business;
(c)    The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by each claimant or plaintiff to each Indemnified Party of a release
from all liability in respect of such third-party action; and
(d)    The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.
The Parties shall extend reasonable cooperation in connection with the defense
of any third-party action pursuant to this ARTICLE IX and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
9.3    Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 9.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 9.4(a), the failure of the Indemnified
Party to exercise promptness

#PageNum#

--------------------------------------------------------------------------------


in such notification shall not amount to a waiver of such claim unless the
resulting delay materially prejudices the position of the Indemnifying Party
with respect to such claim.
9.4    Limitations. The following provisions of this Section 9.4 shall limit the
indemnification obligations hereunder:
(a)    Limitation as to Time. The Indemnifying Party shall not be liable for any
Indemnified Costs pursuant to this ARTICLE IX with respect to claims for
breaches of the representations and warranties under this Agreement unless a
written claim for indemnification in accordance with Section 9.2 or Section 9.3
is given by the Indemnified Party to the Indemnifying Party with respect thereto
on or before 5:00 p.m., Dallas, Texas time, on the first anniversary of the
Closing Date; provided, however, that the Indemnifying Party shall be liable for
Indemnified Costs with respect to claims for indemnification for breach of the
representations and warranties contained in Sections 4.1 (Organization), 4.2
(Authorization), 4.6 (Title to LLC Interests; Capitalization), 4.9 (Taxes), 4.21
(Waivers and Disclaimers), 5.1 (Organization), 5.2 (Authorization), 5.6
(Validity of Profits Interest), 6.1 (Organization), 6.2 (Authorization), 6.6
(Validity of Aggregate Units) and 6.7 (No Knowledge of Breach) (collectively,
the “Fundamental Representations”) if a written claim for indemnification in
accordance with Section 9.2 or Section 9.3 is given by the Indemnified Party to
the Indemnifying Party at any time prior to the expiration of the applicable
statute of limitations; provided further, however, that any representation and
warranty that is the subject of a claim for indemnification hereunder which
claim was timely made pursuant to Section 9.4(a) shall survive with respect to
such claim until such claim is finally paid or adjudicated. For the avoidance of
doubt, the limitations set forth in this Section 9.4(a) shall not apply to
claims for Buyer Indemnified Costs relating to matters set forth on Seller
Disclosure Schedule 1.1.
(b)    Limitation as to Amount of Indemnification for Breaches of
Representations and Warranties. Solely with respect to Buyer Indemnified Costs
arising out of breaches of the representations and warranties of Seller under
this Agreement, (1) Seller shall not be liable to the Buyer Indemnified Parties
for indemnification under Section 9.1, until the aggregate amount of all Buyer
Indemnified Costs arising out of breaches of the representations and warranties
of Seller under this Agreement exceeds $2,000,000 (the “Deductible”), in which
event the Indemnifying Party shall only be required to pay or be liable for the
Buyer Indemnified Costs arising out of breaches of such representations and
warranties in excess of the Deductible; and (2) the aggregate amount of all
Buyer Indemnified Costs arising out of breaches of the representations and
warranties of Seller under this Agreement for which Seller shall be liable
pursuant to Section 9.1, shall not exceed $15,000,000 (the “Cap”); provided,
however, that the Deductible and the Cap shall not apply to claims for Buyer
Indemnified Costs relating to breaches of the Fundamental Representations;
provided, further, that the Deductible shall be counted towards the satisfaction
of the Cap such that the aggregate amount of Buyer Indemnified Costs for which
Seller may be liable under Section 9.1 relating to claims for which the
Deductible and Cap apply shall in no event exceed $13,000,000. For the avoidance
of doubt, the limitations set forth in this Section 9.4(b) shall not apply to
claims for Buyer Indemnified Costs relating to matters set forth on Seller
Disclosure Schedule 1.1.
(c)    Amount of Damages for Breaches of Section 6.7. The amount of Seller

#PageNum#

--------------------------------------------------------------------------------


Indemnified Costs with respect to any claims for breaches of the representation
by Buyer set forth in Section 6.7 (No Knowledge of Breach) shall be deemed to be
equal to the amount of Buyer Indemnified Costs, if any, for which the Buyer
Indemnified Parties are seeking or have sought indemnification under this
ARTICLE IX with respect to the breach of a representation or warranty of Seller
of which the Partnership had knowledge that resulted in the breach of Section
6.7.
(d)    Limitation as to Amount of Indemnification for Matters Set Forth on
Seller Disclosure Schedule 1.1. Solely with respect to Buyer Indemnified Costs
relating to matters set forth on Seller Disclosure Schedule 1.1, Seller shall
only be required to pay or be liable for, and Buyer Indemnified Parties shall
only be entitled to recover, 75% of the Buyer Indemnified Costs for which Seller
would otherwise be liable under Section 9.1 (after giving effect to the last
sentence of Section 9.1) with respect to such matters.
(e)    Sole and Exclusive Remedy. Each Party acknowledges and agrees that, after
the Closing Date, notwithstanding any other provision of this Agreement to the
contrary, Buyer’s and the other Buyer Indemnified Parties’ and Seller’s and the
other Seller Indemnified Parties’ sole and exclusive remedy with respect to the
Indemnified Costs shall be in accordance with, and limited by, the provisions
set forth in this ARTICLE IX. The Parties further acknowledge and agree that the
foregoing is not the remedy for and does not limit the Parties’ remedies for
matters covered by the indemnification provisions contained in the Omnibus
Agreement.
9.5    Tax Related Adjustments. Seller and Buyer agree that any payment of
Indemnified Costs made hereunder will be treated by the Parties on their tax
returns as an adjustment to the Cash Consideration component of the Purchase
Price.
Article X
MISCELLANEOUS
10.1    Expenses. Except as provided in Section 3.4 of this Agreement, or as
provided in the Ancillary Documents or the Omnibus Agreement, all costs and
expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense.
10.2    Notices.
(a)    Any notice or other communication given under this Agreement or the
Omnibus Agreement shall be in writing and shall be (i) delivered personally,
(ii) sent by documented overnight delivery service, (iii) sent by email
transmission, or (iv) sent by first class mail, postage prepaid (certified or
registered mail, return receipt requested). Such notice shall be deemed to have
been duly given (x) if received, on the date of the delivery, with a receipt for
delivery, (y) if refused, on the date of the refused delivery, with a receipt
for refusal, or (z) with respect to email transmissions, on the date the
recipient confirms receipt. Notices or other communications shall be directed to
the following addresses:
Notices to Seller:

#PageNum#

--------------------------------------------------------------------------------


 


HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: President

Email address: president@hollyfrontier.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
 


HollyFrontier Corporation

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Email address: generalcounsel@hollyfrontier.com
Notices to Buyer:
 


HEP UNEV Holdings LLC
 


#PageNum#

--------------------------------------------------------------------------------


2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: President

Email address: president@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
 


Holly Energy Partners, L.P.

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Email address: generalcounsel@hollyenergy.com
(b)    Any Party may at any time change its address for service from time to
time by giving notice to the other Parties in accordance with this Section 10.2.
10.3    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under Applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
10.4    Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be subject to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule

#PageNum#

--------------------------------------------------------------------------------


or principle that might refer the construction or interpretation of this
Agreement to the laws of another state. Each Party hereby submits to the
jurisdiction of the state and federal courts in the State of Texas and to venue
in Dallas, Texas. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
10.5    Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 10.5 and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section 10.5
will control the rights and obligations of the Parties. Arbitration must be
initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two arbitrators so chosen shall select a third arbitrator within
thirty (30) days after the second arbitrator has been appointed. The Claimant
will pay the compensation and expenses of the arbitrator named by it, and the
Respondent will pay the compensation and expenses of the arbitrator named by or
for it. The costs of petitioning for the appointment of an arbitrator, if any,
shall be paid by Respondent. The Claimant and Respondent will each pay one-half
of the compensation and expenses of the third arbitrator. All arbitrators must
(i) be neutral parties who have never been officers, directors or employees of
any of Seller, Buyer or any of their Affiliates and (ii) have not less than
seven (7) years experience in the petroleum transportation industry. The hearing
will be conducted in Dallas, Texas and commence within thirty (30) days after
the selection of the third arbitrator. Seller, Buyer and the arbitrators shall
proceed diligently and in good faith in order that the award may be made as
promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind. The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between Seller, Buyer or their Affiliates to the extent that
the issues raised in such disputes are related. Without the written consent of
the Parties, no unrelated disputes or third party disputes may be joined to an
arbitration pursuant to this Agreement.
10.6    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party and their successors and permitted assigns,
and nothing in this Agreement, express or implied, is intended to confer upon
any other person any rights or remedies of any nature whatsoever under or by
reason of this Agreement.

#PageNum#

--------------------------------------------------------------------------------


10.7    Assignment of Agreement. At any time, the Parties may make a collateral
assignment of their rights under this Agreement to any of their bona fide
lenders or debt holders, or a trustee or a representative for any of them, and
the non-assigning Parties shall execute an acknowledgment of such collateral
assignment in such form as may from time to time be reasonably requested;
provided, however, that unless written notice is given to the non-assigning
Parties that any such collateral assignment has been foreclosed upon, such
non-assigning Parties shall be entitled to deal exclusively with Seller, Buyer
or the Partnership, as the case may be, as to any matters arising under this
Agreement, the Ancillary Documents or the Omnibus Agreement (other than for
delivery of notices required by any such collateral assignment). Except as
otherwise provided in this Section 10.7, neither this Agreement nor any of the
rights, interests, or obligations hereunder may be assigned by any Party without
the prior written consent of the other Parties.
10.8    Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
10.9    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
10.10    Director and Officer Liability. The directors, managers, officers,
partners and stockholders of the Partnership, Seller, Buyer, and their
respective Affiliates shall not have any personal liability or obligation
arising under this Agreement (including any claims that another party may
assert) other than, if applicable, as a direct party to or an assignee of this
Agreement or pursuant to a written guarantee.
10.11    Integration. This Agreement, the Ancillary Documents and the Omnibus
Agreement supersede any previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement,
the Ancillary Documents and the Omnibus Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement, the Ancillary Documents or the Omnibus Agreement unless it is
contained in a written amendment hereto or thereto and executed by the Parties
hereto or thereto after the date of this Agreement, the Ancillary Documents or
the Omnibus Agreement.
10.12    Effect of Agreement. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with the Omnibus Agreement, the terms and provisions of the Omnibus
Agreement shall control.
10.13    Amendment; Waiver. This Agreement may be amended only in a writing
signed by all Parties. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
Article XI


#PageNum#

--------------------------------------------------------------------------------


INTERPRETATION
11.1    Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:
(a)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(b)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
(c)    a defined term has its defined meaning throughout this Agreement and each
Exhibit, Annex or Schedule to this Agreement, regardless of whether it appears
before or after the place where it is defined;
(d)    each Exhibit, Annex and Schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement and any Exhibit, Annex or Schedule, the provisions of the main
body of this Agreement shall prevail;
(e)    the term “cost” includes expense and the term “expense” includes cost;
(f)    the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;
(g)    the inclusion of a matter on a Schedule in relation to a representation
or warranty shall not be deemed an indication that such matter necessarily
would, or may, breach such representation or warranty absent its inclusion on
such Schedule;
(h)    any reference to a statute, regulation or Applicable Law shall include
any amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder;
(i)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(j)    unless the context otherwise requires, all references to time shall mean
time in Dallas, Texas;
(k)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless business days are specified; and
(l)    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).
11.2    References, Gender, Number. All references in this Agreement to an
“Article,”

#PageNum#

--------------------------------------------------------------------------------


“Section,” “subsection,” “Exhibit” or “Schedule” shall be to an Article,
Section, subsection, Exhibit or Schedule of this Agreement, unless the context
requires otherwise. Unless the context clearly requires otherwise, the words
“this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of similar
import shall refer to this Agreement as a whole and not to a particular Article,
Section, subsection, clause or other subdivision hereof. Cross references in
this Agreement to a subsection or a clause within a Section may be made by
reference to the number or other subdivision reference of such subsection or
clause preceded by the word “Section.” Whenever the context requires, the words
used herein shall include the masculine, feminine and neuter gender, and the
singular and the plural.
[The Remainder of this Page is Intentionally Left Blank]





#PageNum#

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first set forth above.
SELLER:
 


HOLLYFRONTIER CORPORATION
 

 


By:    /s/ Michael C. Jennings            

Name:    Michael C. Jennings
Title:
Chief Executive Officer and President

 

BUYER:
 


HEP UNEV HOLDINGS LLC
 

 

 


By:    /s/ Matthew P. Clifton                
 





--------------------------------------------------------------------------------


Name:    Matthew P. Clifton
Title:    Chief Executive Officer and President
PARTNERSHIP:
 


HOLLY ENERGY PARTNERS, L.P.
 


By:    HEP Logistics Holdings, L.P.

    its General Partner
 


    By:    Holly Logistic Services, L.L.C.

        its General Partner
 

 


        By: /s/ Matthew P. Clifton        

        Name:    Matthew P. Clifton
Title:    Chief Executive Officer and                 President




